HALL, Judge.
The appellant was charged with petit theft in a petition for delinquency filed on April 9, 1986. The trial judge found the appellant guilty as charged and adjudicated him delinquent. The order of adjudication found that the appellant had committed the offense of “Grand Theft 2nd0” and adjudicated him a delinquent.
The appellant raises several issues on appeal. We find merit only in his contention that the order of adjudication incorrectly states that the court found he had committed the offense of “Grand Theft 2nd0.” The state agrees that the order finding the offense to be “Grand Theft 2nd0” is in error and should reflect the offense of petit theft.
We therefore remand this cause to the trial court with directions to correct the order of adjudication to reflect that the appellant was found to have committed the offense of petit theft. We affirm in all other respects.
CAMPBELL, A.C.J., and FRANK, J., concur.